The Attorney                     General of Texas
                                                             May 6,      1982
MARK       WHITE
Attorney     General


                               Honorable    Reynaldo S. Cantu, Jr.                     Opinion   No. W-465
Supreme Court Building         Criminal District     Attorney
P. 0. Box 12546
Austin, TX. 76711. 2548
                               Cameron County Hall of Justice                          Re:   Compensation    of   county
5121475-2501                   974 E. Harrison     Street                              for transporting   prisoners    to
Telex 9101674-1367             Brownsville,    Texas      78520                        Texas Department of Corrections
Telecopier 51214750266
                               Dear Mr. Cantu:
1607 Main St., Suite 1400
Dallas. TX. 752014709                You ask whether a contract            can be entered      into between the Texas
2141742.6944                   Department     of Corrections       and Cameron County which would allow                the
                               county    sheriff      to be compensated         on a "credit       barter     system"  for
                               expenses     incurred     in the transportation          of prisoners        from Cameron
4624 Alberta Ave.. Suite 160
                               County to the state          penitentiary.        This would allow        the sheriff    of
El Paso. TX. 79905.2793
9151533-3464                   Cameron County          to purchase      items' of     personal     property      that  are
                               manufactured      by the Texas Department of Corrections,              and payment would
                               be credited        by the amount of           costs   incurred     by the       sheriff   in
1220 Dallas Ave., Suite 202
                               transporting      prisoners.
Hou~to”. TX. 77002.6966
7131650-0666
                                     Article     6166r.   V.T.C.S..     deals    with   the     transportation                   of
                               prisoners     and costs incurred,    and provides    as follows:
006 Broadway, Suite 312
Lubbock. TX. 79401.3479
                                                 The manager [now the Director           of the Department
6061747.5236
                                             of Corrections]        shall make suitable        provision      and
                                             regulations     for the safe and speedy transportation
4309 N. Tenth. Suite 6                       of prisoners      from counties       where sentenced       to the
McAlle”. TX. 76501-1665                      State     penitentiary        by    the   sheriffs       of    such
5121662.4547                                 respective     counties     if such sheriffs        are willing
                                             to   perform      such    services      as cheaply       as    said
200 Main Plaza. Suite 400                    commissio"      can have        it   done   otherwise.         Said
San Antonio, TX. 76205.2797                  transportation        shall      be   on   State     account....
5121225-4191                                 (Emphasis added).

An Equal Opportunity/
                               The statute     indicates     clearly      and unambiguously      the     source     of    payment.
Affirmative Action Employer
                                       In Attorney    General     Opinion       MW-218 (1980).    this     office        concluded
                               that:

                                             the Texas Department of Corrections    Is responsible
                                             for the agreed cost of transporting    prisoners   from
                                             a   county   to   a facility   of   the    Department.
                                             (Emphasis added).




                                                             p.   1623
Honorable   Reynaldo    S. Cantu,     Jr.        - Page 2          (!fW-465)




      Attorney   General    Opinion      O-1808          (1940).      in   referring   to   article
6166r. V.T.C.S..    stated:

            Under     this     statute    he     [the     Director    of   the
            Department        of    Corrections]        would      have    the
            authority      to employ the sheriff            of a county      in
            which    a person      was convicted        to transport      such
            person     to the penitentiary          after    his conviction
            upon such terms and for such compensation                   as was
            reasonable,      and at the same time agreeable           to said
            manager and to the sheriff            so employed.

The question     is whether   the “terms”   and “compensation”   agreed  upon
between  the Texas Department       of Corrections    and Cameron County can
include  a contract   providing   for a “credit    barter system” as a means
of compensation.

       In order to resolve  this question,    we must look to article                        6203c,
section   9(l),   V.T.C.S., which provides     for the disposition    of                     monies
collected    in the sale of prison-made    products:

            All monies         collected      by the Texas Department            of
            Corrections          from     the    sale     or   disposition       of
            articles       and products       manufactured      or produced     by
            prison      labor in accordance           with the provisions        of
            this    Act,      shall    be forthwith        deposited    withy the
            State Treasurer           to be kept and maintained            in the
            industrial        revolving      fund authorized       by this Act,
            and such monies so collected                  and deposited      shall
            be used solely          for the purchase         of raw materials,
            manufacturing          supplies,      equipment,      machinery    and
            buildings       used to carry         out the purposes        of this
            Act,     to otherwise         defray     the necessary       expenses
            Gident         thereto,     including      the employment of such
            necessary        supervisory      personnel      as is unavailable
            in the prison             inmate    population,       all   of which
            shall      be subject        to the approval          of   the Texas
            Board of Corrections....                (Emphasis added).

       This      section        estsblishes      an     industrial       fund     which    is
self-supporting;         the diversion      of articles     or products    in exchange for
compensation       other      than cash would         eventually     deplete     the source
available     for the purchase of raw materials,              etc.    This is contrary     to
the expressed        legislative       mandate.     In addition,     by using     the phrase
“all monies collected,”            the legislature      eliminated    any other method of
payment.      The applicable          rule of statutory       construction     is that the
expression      of one is the exclusion            of another.      Ex parte McIver,      586
S.W.2d 851, 856 (Tex. Grim. App. 1979).




                                            p.    1624
.   .   Honorable    Reynaldo    S. Cant",     Jr.        - Page 3    (Fw-465)




               The transfer           of   articles      and products     to    the    counties     is
        equivalent       to withdrawing        money from the industrial         fund.     It is our
        conclusion        that compensation         for the transportation        of prisoners      to
        the state facility           was not a contemplated       use for the monies deposited
        with    the     industrial       revolving      fund.    Pursuant     to article       6203c,
        section     9(l).     all    monies collected        from the sale     or disposition       of
        prison-made        goods must be deposited          in the industrial      revolving    fund,
        and "used solely          for the purchase of raw materials,"           etc.

              We note,   however,    that it might be possible        for sheriffs    to be
        reimbursed    pursuant    to article   4351b,   V.T.C.S.,       the Miscellaneous
        Claims   Act,   as budgeted      to the   Comptroller     of     Public   Accounts.
        General Appropriations      Act, Acts 1981, 67th Leg.,       ch. 875, art. I, at
        3383.

                                               SUMMARY

                         Under article     6166r,     V.T.C.S.,       the authority
                     given    to the director     of the Texas Department of
                     Corrections     to provide    for the transportation           of
                     prisoners    to the state      facility      does not include
                     the discretion      to contract        on a "credit      barter
                     system"     with   the     county       that    performs    such
                     services.

                                                             =+




                                                                  Attorney   General   of   Texas

        JOHN W. FAINTER, JR.
        First Assistant Attorney          General

        RICHARD E. GRAY III
        Executive Assistant        Attorney    General

        Prepared by Patricia        Hinojosa     &
        Ann Kraatz
        Assistant  Attorneys       General

        APPROVED:
        OPINION COMMITTEE

        Susan L. Garrison,        Chairman
        Rick Gilpin
        Patricia  Hinojosa
        Ann Kraatz
        Jim Moellinger




                                                     p.    1625